Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/23/2022 has been entered. 
	
DETAILED ACTION

Claims 1-5, 7-13 and 15-25 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-5, 7-13 and 15-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim languages are not clearly understood and indefinite:
As per claim 1, line 5-6, recites the limitations “(TELT) instruction capable of being executed”. However, term “capable” renders the claim indefinite as it is unclear whether the instruction is actually configured to be executed by the second processor or merely capable of being configured to execute. 
As per claims 15 and 21, they are rejected for having similar issues as claim 1 above.
As per claims 2-5, 7-13, 16-20 and 22-25, they are rejected as being dependent on rejected claims 1, 15 and 21. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, 10-13, 15-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Moudgill et al. (U.S. Pub. No. 20180173625 A1) in view of Khan et al. (U.S. Pub. No. 20190340124 A1), and further in view of Glasco et al. (U.S. Patent No. 8108610 B1).
Moudgill and Khan were cited in a previous Office Action.

As per claim 1, Moudgill teaches the invention substantially as claimed including a method for a computer system comprising a plurality of processor cores comprising a first processor core and a second processor core, wherein a data item is exclusively assigned to the first processor core of the plurality of processor cores for executing an atomic primitive by the first processor core (Fig. 1, 102, 130 processor; par. 0029, Processor can be a processing core of a multi-core processor; par. 0002 describe methods of implementing atomic primitives using cache line locking; page 7, claim 1, a processor comprising a cache, the cache comprising a cache line, an execution unit to execute an atomic primitive to responsive to executing a read instruction to retrieve a data item from a memory location, cause to store a copy of the data item in the cache line, execute a lock instruction to lock the cache line to the processor, execute at least one instruction while the cache line is locked to the processor, and execute an unlock instruction to cause the cache controller to release the cache line from the processor), the method comprising:
Moudgill does not expressly teach: providing a tentative exclusive load and test (TELT) instruction capable of being executed by the second processor core; receiving by the first processor core, from the second processor core, a request for accessing the data item, wherein the receiving of the request is the result of executing the TELT instruction by the second processor core, in response to determining, by the first processor core, that the executing of the atomic primitive is not completed by the first processor core, returning a rejection message to the second processor core, wherein the determining and the returning are performed in response to the first processor core determining that the received request from the second processor core is triggered by the execution of the TELT instruction.
However, Khan teaches:
providing a tentative exclusive load and test (TELT) instruction capable of being executed by the second processor core; receiving by the first processor core, from the second processor core, a request for accessing the data item, wherein the receiving of the request is the result of executing the TELT instruction by the second processor core (par. 0046 FIG. 4 shows a process which … In step 402 CPUA 102 [equiv. to second processor core] generates an atomic memory access request. It is first checked in step 404 whether the required data is stored in the local cache A 106. If this is the case … the atomic memory access operation is performed locally. Although, it is not called a TELT instruction, the memory access request generated by CPUA 102 performs the same function and is equivalent);
in response to determining, by the first processor core, that the executing of the atomic primitive is not completed by the first processor core, returning a rejection message to the second processor core, wherein the determining and the returning are performed in response to the first processor core determining that the received request from the second processor core is triggered by the execution of the TELT instruction (par. 0047 If the data is not stored locally, then the process moves to step 406, where a request for the data is sent to the shared cache 110. At this point, if there is contention with CPUB 104 [first processor core], CPUA 102 [second processor core] will receive a contention notification from the contention detection circuitry. That is, when an atomic operation by the first CPU is not complete, a contention notification maybe returned to the second CPU. Here the determining whether there’s contention is in response to or triggered by the request; par. 0050).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Moudgill to incorporate the method of accessing data as set forth by Khan because it would provide for processors to efficiently access data for performing operations and for notifying requesting processors when there’s contention with other processors. This would allow the other processors to wait or perform other tasks while data is unavailable.

Moudgill and Khan do not expressly teach: wherein the execution of the TELT instruction by the second processor core tags the request indicating that the request is for data being used in the atomic primitive, wherein the first processor core comprises a logic circuitry configured for recognizing the tagged request.
However, Glasco teaches wherein the execution of the … instruction by the second processor core tags the request indicating that the request is for data being used in the atomic primitive, wherein the first processor core comprises a logic circuitry configured for recognizing the tagged request (col. 9, line 58 – col. 10, line 14, A new … atomic command transmitted to the tag look-up unit 428 includes a memory address [equiv. to tag] that is associated with a set of cache lines in the data cache 432 …The tag look-up unit 428 first determines whether a cache line in the identified set of cache lines is already reserved (a cache hit) for a previous read, write or atomic command associated with the same memory address included in the new read, write or atomic command. If so, then the tag look-up unit 428 does not need to reserve a new cache line in the identified set of cache lines. If a cache line is not already reserved (a cache miss) for a previous read, write or atomic operation associated with the same memory address, then the tag look-up unit 428 determines whether a cache line in the identified set of cache lines is available for the data associated with the read, write or atomic command. If a cache line is available, then the tag look-up unit 428 reserves the particular cache line for that command. If no cache line in the identified set of cache lines is available, then the tag look-up unit 428 is configured to stall or replay a read or write command for which the required cache line is unavailable).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Moudgill and Khan by incorporating the method of using tagged read, write or atomic commands as et forth by Glasco because as this would allow for efficiently identifying that commands/requests are for data being used in processing read, write or atomic operations.

As per claim 2, Khan further teaches wherein the request is received at the first processor core, via a cache controller, and the returning of the rejection message is performed via the cache controller (par. 0043 … In Step 204, CPUA 102 is provided with exclusive ownership of data X par. 0047 … CPUA 102 will receive a contention notification from the contention detection circuitry 304).

As per claim 7, Khan further teaches in response to determining that the atomic primitive is completed, returning the data item to the second processor core (par. 0042 Upon completion of the atomic operation, updated data X is sent back to the shared cache 110. The shared cache 110 can subsequently provide data X to cache B 108 of CPUB 104).

As per claim 8, Khan teaches wherein determining by the first processor core that the executing of the atomic primitive is not completed by the first processor core is performed using predefined rejection messages (par. 0043 … if there is contention with CPUB 104, CPUA 102 will receive a contention notification [message] from the contention detection circuitry).
	
As per claim 10, Moudgill further teaches wherein the data item is a lock acquired by the first processor core to execute the atomic primitive, and wherein determining that the execution of the atomic primitive is not completed comprises determining that the lock is not available (Abstract, execute a lock instruction to lock the cache line to the processor, execute at least one instruction while the cache line is locked to the processor; par. 0002; par. 0049-0054 determining an atomic primitive is obvious as the duration of the lock is for the length of time needed by the processor to complete the operation).

As per claim 11, Moudgill further teaches wherein a cache line is released after the execution of the atomic primitive is completed (Paragraphs [0049]-[0054], once the processor is done using the data it is released. Paragraph [0035] descries the use of atomic primitives for locking and unlocking also reads on this limitations since the completion of the primitives used to unlock the cache line would result in a released cache line).

As per claim 12, Moudgill further teaches wherein the data item is cached in a cache of the first processor core (par. 0051 … retrieve a data item stored at a memory location (e.g., memory region 126 or a L3 cache shared by multiple processors) into a data cache (e.g., L1 cache) that is private to processor).

As per claim 13, Moudgill further teaches wherein the data item is cached in a cache shared between the first processor core and the second processor core (par. 0051 the data item may reside initially in L3 cache between the processors).

As per claim 15, it is a processor system having similar limitations as claim 1. Thus, claim 15 is rejected for the same rationale as applied to claim 1.

As per claim 16, Moudgill further teaches wherein the second processor core includes a logic circuitry to execute a predefined instruction, and wherein the first processor core is configured to perform the determining step in response to the execution of the predefined instruction by the logic circuity (par. 0034-0035 describe that the lock and unlock instructions [requests] can be made from atomic primitives to form the processor instructions. That is, requests may be made in response to the processor instructions as well as the resulting actions taken from receiving the instruction).

As per claim 17, it is a processor system having similar limitations as claim 2. Thus, claim 17 is rejected for the same rationale as applied to claim 2.

As per claim 21, it is a computer program product having similar limitations as claim 1. Thus, claim 21 is rejected for the same rationale as applied to claim 1.

As per claim 22, it is a computer program product having similar limitations as claim 2. Thus, claim 22 is rejected for the same rationale as applied to claim 2.

Claims 3, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Moudgill in view of Khan and Glasco, as applied to claims 1, 15 and 21, and further in view of Wang et al. (U.S. Pub. No. 20170242797 A1).
Wang was cited in a previous Office Action.

As per claim 3, Moudgill further teaches receiving the request at the cache controller ([0055] In one embodiment, the processor may be associated with a cache controller (not shown) to manage the cache associated with the processor). Khan further teaches receiving from the first processor core by the cache controller a rejection message indicative of a negative response to the request to invalidate; and forwarding, by the cache controller, the rejection message to the second processor core (par. 0043 … In Step 204, CPUA 102 is provided with exclusive ownership of data X par. 0047 … CPUA 102 will receive a contention notification from the contention detection circuitry 304). 
Moudgill, Khan and Glasco do not expressly teach: sending by the cache controller a request to invalidate the data item to the first processor core.
However, Wang teaches sending by the cache controller a request to invalidate the data item to the first processor core (par. 0038 … the cache controller 120 may send a cache invalidation request via inter-core interconnect 114A to caches 112B, 114A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Moudgill, Khan and Glasco to incorporate the method of accessing data as disclosed by Wang because it would provide for provide for invalidating data from a particular processor so as to allow access to the data by other processors, with predictable results. 

As per claim 18, it is a processor system having similar limitations as claim 3. Thus, claim 18 is rejected for the same rationale as applied to claim 3.

As per claim 23, it is a computer program product having similar limitations as claim 3. Thus, claim 23 is rejected for the same rationale as applied to claim 3.

Claims 4-5, 19-20 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Moudgill in view of Khan and Glasco, as applied to claims 1, 15 and 21, and further in view of Yu et al. (U.S. Pub. No. 20080082794 A1).
Yu was cited in a previews Office Action.

As per claim 4, Khan further teaches wherein the determining by the first processor core that the executing of the atomic primitive is not completed (par. 0043 … request cannot be immediately serviced because the shared cache 110 does not hold a valid copy of data X. Therefore, in step 208 the shared cache 110 snoops cache A 106 in order to obtain data X. However, CPUA 102 is in the middle of performing an atomic operation of data X) comprises:
Moudgill, Khan and Glasco does not expressly describe: determining that a store queue, or load queue, of the first processor core comprises an instruction referring to the requested data item.
However, Yu teaches determining that a store queue, or load queue, of the first processor core comprises an instruction referring to the requested data item (par. 0006 a load/store queue configured to store information and data associated with a particular class of instructions; 0106 load/store unit control logic 200 reads entry 404 corresponding to instruction 402 in load/store queue 202 and determines the status of load instruction 402).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Moudgill, Khan and Glasco to incorporate the for the teaching of Yu because it would provide for determining whether an atomic operation is completed at least based on instructions of the load/store queue of the processor.

As per claim 5, Yu further teaches wherein the determining that the store queue, or the load queue, of the first processor core comprises the requested data item is performed using a store compare logic or load compare logic of the first processor core, respectively (par. 0114 … load/store unit control logic 200 compares the register destination value of load instruction 401 with the register destination values of any graduated load instruction entry stored in load/store queue 202 and/or load data queue 208).

As per claim 19, it is a processor system having similar limitations as claim 4. Thus, claim 19 is rejected for the same rationale as applied to claim 4.

As per claim 20, it is a processor system having similar limitations as claim 5. Thus, claim 20 is rejected for the same rationale as applied to claim 5.

As per claim 24, it is a computer program product having similar limitations as claim 4. Thus, claim 24 is rejected for the same rationale as applied to claim 4.

As per claim 25, it is a computer program product having similar limitations as claim 5. Thus, claim 25 is rejected for the same rationale as applied to claim 5.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moudgill in view of Khan and Glasco, as applied to claim 1, and further in view of Ross et al. (U.S. Pub. No. 20130014120 A1).
Ross was cited in a previous Office Action. 

A per claim 9, Moudgill, Khan and Glasco teaches the limitations of claim 1. Moudgill, Khan and Glasco do not expressly teach: wherein returning the rejection message to the second processor core further comprises: causing the second processor core to execute one or more further instructions while the atomic primitive is being executed, wherein the one or more further instructions are different from an instruction for requesting the data item.
However, Ross teaches wherein returning the rejection message to the second processor core further comprises: causing the second processor core to execute one or more further instructions while the atomic primitive is being executed, wherein the one or more further instructions are different from an instruction for requesting the data item (par. 0049 … when the execution unit cannot gain immediate access to the shared resource (i.e. L.noteq.O-1), then the process moves to step 404 and the execution unit does not take a ticket. Instead, the execution unit may proceed with other operations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Moudgill, Khan and Glasco to incorporate the performing other operations while waiting for a resource as set forth by Ross because it would doing so would improve performance and optimize utilization of processing resources.  

Response to Arguments
Applicant's arguments with respect to claims 1, 15 and 21 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WH/
Examiner, Art Unit 2195

	
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195